Case 1:11-cr-00475-REB Document 87 Filed 05/22/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Robert E. Blackburn

Criminal Case No. 11-cr-00475-REB

UNITED STATES OF AMERICA,

        Plaintiff,

v.

MATTHEW MARRE,

        Defendant,

and

FIRST NATIONAL BANK, A BRANCH OF FIRST NATIONAL BANK OF OMAHA,

        Garnishee.


                                      GARNISHEE ORDER

Blackburn, J.

        The matter is before me on the plaintiff’s Motion for Entry of Garnishee Order

[#86]1 filed May 17, 2019. After careful review of the motion, the record, and the

apposite law, I conclude that the motion should be granted.

        THEREFORE, IT IS ORDERED as follows:

        1. That the Motion for Entry of Garnishee Order [#86] is granted;

        2. That the Garnishee, First National Bank, a Branch of First National Bank of

Omaha, shall pay to the United States all funds from the bank accounts belonging to




        1
           “[#86]” is an example of the convention I use to identify the docket number assigned to a
specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
convention throughout this order.
Case 1:11-cr-00475-REB Document 87 Filed 05/22/19 USDC Colorado Page 2 of 2




Defendant Matthew Marre, less $138.60, which the Garnishee may withhold;

      3. That any remittance shall be made payable to Clerk, U.S. District Court and

mailed to

             Clerk, U.S. District Court
             901 19th Street, Suite A-105
             Denver, CO 80294

      4. That the following information shall be included on each check or other form

of remittance:

             Name of Defendant:        Matthew Marre

             Court Number:             11-cr-00475-REB

      Dated May 22, 2019, at Denver, Colorado.

                                                BY THE COURT:




                                            2
